Case 3:19-cr-30058-N.]R Document 1 Filed 04/09/19 Page 1 of 6 Page |D #1

suPPRESsED F'LED

IN THE UNITED sTATEs DIsTRlCT COURT APR 0 9 2019

FOR THE SOUTHERN DISTRICT OF ILLINOIS cusch u.s. DlSTRlcT couRT

 

SOuTHERN orsTchT op n_L|NO,S
EA
UNlTED sTATEs oF AMER[CA, ) ST ST' L°U'S °FF'CE
)
Plaintift`, ) l
) l€l 90
vs. ) CASE NUMBER l M/\" 5 7" aj
) \)
LARRY J. RHINEs )
) Title 18, United States Code
) section 2113(3)(d) and 924(@)(1)(A)
Defendant. )
CRIMINAL CoMPLAINT

 

I, Daniel D. Cook, the undersigned complainant being duly sworn state the following is
true and correct to the best of my knowledge and belief:
COUNT 1
BANK ROBBERY

On or about March 30, 201 9, in Madison County Illinois, within the Southern District of
Illinois,

LARRY J. RHINES,
defendant herein, by force, violence, and intimidation, did take from the person or presence of
another, U.S. Currency belonging to and in the care, custody, control, management, and possession
of GCS Credit Union, a credit union whose accounts of Which are insured by the National Credit
Union Administration Board . All in violation of Title 18, United States Code, Section 21 l3(a)(d).
COUNT 2
USING AND CARRYING A FIREARM IN FURTHURANCE OF A BANK ROBBERY

On or about March 30, 2019, in Madison County, lllinois, within the Southem District of
Illinois,

LARRY J. RHINES,

defendant herein, did knowingly brandish, carry and use a tirearm, that is, a semi-automatic
tireann, during and in relation to a crime of violence for which he may be prosecuted in a Court

Case 3:19-cr-30058-N.]R Document 1 Filed 04/09/19 Page 2 of 6 Page |D #2

of the United States, to wit: “Bank Robbery” in violation of Title 18, United States Code,
Section 2113(a)(d), as set forth immediately above. All in violation of Title 18, United States
Code, Section 924(0)(1)(A).

AFFIDAVI'I'
Your affiant, Daniel D. Cook, after being duly sworn, does hereby state that he is a Special

Agent (SA) with the Federal Bureau of Investigation (FBI) and has been so employed for nine
years, and as such, is vested with the authority to investigate violations of Federal laws, including
Titles 18 and 21 of the United States Code, Your affiant also has six years prior federal law
enforcement experience as a United States Postal lnspector and six years prior state law
enforcement experience as a municipal Police Offlcer for the City of Lincoln, Nebraska. Your
affiant is currently assigned to the Springfleld Division of the FBI, Fairview Heights, Illinois
Resident Agency and has primary investigative responsibilities for violent and drug crimes
occun'ing in the Southern District of Illinois.

The statements contained in this affidavit are based on the investigation of your affiant, as
well as information derived from reports and interviews of the law enforcement ochers and
witnesses named herein. In support of this Cornplaint, your affiant states as follows:

l) On March 30, 2019, at approximately 8 A.M. (around opening time), the GSC
Credit Union at 1502 Vandalia Street, in Collinsville, Illinois, was robbed by two black male
subj ects. The subjects were armed, with one of the subjects carrying a silver and black, semi-
automatic handgun, further described to have a silver slide (the barrel housing) and a black
receiver (the hand grip of the firearm). The subjects wore dark clothes. One subject was
Wearing black pants with three vertical white stripes down the pant legs.

2) The subjects approached a credit union employee while the employee was entering

the credit union. The subjects held a gun to the employee’s head and the credit union manager

Case 3:19-cr-30058-N.]R Document 1 Filed 04/09/19 Page 3 of 6 Page |D #3

opened the doors to the credit union. The subjects had the branch manager take them to the bank
vault. The total loss amount is $125,802.00.

3) Law enforcement officers reviewed surveillance cameras and identified a yellow
Chevrolet Camaro in the area of the credit union, around the time of the robbery, believed to be
the get~away vehicle.

4) Law enforcement officers with the FBI, Collinsville Police Department, Fairview
Heights Police Department, and the St. Louis Metropolitan Police Department had previously
been investigating a series of armed robberies of commercial businesses in which similar
descriptions of subjects were provided, which included descriptions of physical appearance,
clothing, and firearm used. Those descriptions were similar to the descriptions of the suspects that
committed the GCS Credit Union robbery on March 30, 2019. Additionally, in many of these
armed robberies, a yellow Chevrolet Camaro was observed by witnesses and on surveillance video
as the get-away vehicle. Law enforcement officers believe the series of armed robberies to
include the GCS Credit Union robbery are related. Surveillance photographs of the suspects and
of the yellow Chevrolet Camaro from the GCS Credit Union robbery were provided to the media.

5) On March 31, 2019, law enforcement received a tip from the owner of rental
property located at 1231 Constance Street, Collinsville, Illinois. The owner said that she had a
new tenant, with the initials of C.P.-M., and that C.P.-M. had a friend that matched the physical
description of one of the armed robbery subjects in the GCS Credit Union robbery.

6) That same day, law enforcement conducted an investigatory trach stop of a
yellow Camaro bearing Illinois license plate P3 89070. Law enforcement recognized that car
from a “be-on-the-lookout” broadcast that they had received. Additionally, law enforcement saw

that the car was speeding As a result, the law enforcement officers pulled the car over.

Case 3:19-cr-30058-N.]R Document 1 Filed 04/09/19 Page 4 of 6 Page |D #4

7) LARRY RHINES was driving the yellow Camaro and C.P.-M. was the front
passenger. C.P-M. is the registered owner of the yellow Carnaro. RHINES admitted that he and
C.P.-M. both drive the yellow Camaro. RHINES further admitted that he had driven the car the
day before, which was March 30, 2019, the date of the GSC Credit Union bank robbery.
However, RHINES claimed he had not heard anything about the robbery. Law enforcement
obtained consent to search the car and located a digital scale, baggies, and What appeared to be
marijuana, as well as $1500 in bills (a mix of $1005, $205, $lOs and $1 bills). Additionally,
there was also a partial roll of quarters and a full roll of dimes.

8) On April 8, 2019, C.P.-M. was interviewed by your affiant C.P.-M. was shown
surveillance photographs of the GCS Credit Union robbery suspects, the firearms that they carried,
and the yellow Chevrolet Camaro. Upon reviewing the surveillance photographs C.P.-M.
believed: the yellow Chevrolet Camaro was her Chevrolet Carnaro, the subject holding the silver
and black semi-automatic handgun was her boyfriend RHINES (based on physical description
and clothing worn), and believed the silver and black semi-automatic handgun was her firearm.
Furthermore, C.P.-M. stated the only people who drive the yellow Chevrolet Camaro are her and
RHINES. C.P.-M. denied any prior knowledge or participation in the GCS Credit Union robbery.
Your affiant showed C.P.-M. additional photographs of other armed robberies with the silver and
black semi-automatic handgun and the yellow Chevrolet Camaro and C.P.-M. believed RHINES
was involved in those armed robberies also.

9) C.P.-M. told your affiant where her silver and black semi-automatic handgun was
currently located. Law enforcement officers obtained written consent to search a residence for
the silver and black semi-automatic handgun. Law enforcement officers did recover a black and

silver Smith & Wesson, Model SD9VE semi-automatic handgun, bearing serial number FZL7913,

Case 3:19-cr-30058-N.]R Document 1 Filed 04/09/19 Page 5 of 6 Page |D #5

that matched the description of the silver and black handgun used in the GCS Credit Union
robbery and the other robberies being investigated
10) On April 8, 2019, RHINES was interviewed by your aftiant. Prior to any

investigative questions being asked, RHINES was advised of his Miranda rights. RHINES signed

 

an Advice of Rights fonn and agreed to answer questions After initially denying involvement in
the GCS Credit Union robbery and the other robberies being investigated, RHINES admitted to
participating in the GCS Credit Union robbery and numerous other armed robberies. RHINES
admitted he used the silver and black semi-autornatic handgun belonging to C.P.-M. to commit
the GCS Credit Union robbery and the other commercial business armed robberies being
investigated RHINES admitted to driving the yellow Chevrolet Carnaro as the getaway vehicle
after the armed robbery of the GCS Credit Union.

ll) As a result of the credit union robbery, GCS Credit Union suffered a loss of
$125,802.00 in United States currency. At the time of the credit union robbery, your affiant
confirmed GCS Credit Union was insured by the National Credit Union Administration Board

(NCUAB).

FURTHER YOUR AFFIANT SAYETH NAUGHT.

€:J@ at

DANIEL D. COOK,
Special Agent, Federal Bureau of Investigation

Case 3:19-cr-30058-N.]R Document 1 Filed 04/09/19 Page 6 of 6 Page |D #6

State of Illinois
SS.

\./\. ;\-,¢'

County of St. Clair

Sworn to before me and subscribed in my presence on the 9th day of April 2019, at East
St. Louis, Illinois.

' s
M C - h
GILBERT C. SISON
United States Magistrate Judge

Steven C. Weinhoeft
United States Attorney

Al~~/i%»-

Alexandria M. Burns
Assistant United States Attorney

